       Case 9:20-cv-00178-DLC Document 9-4 Filed 12/29/20 Page 1 of 3



Elizabeth K. Ehret
Attorney at Law
3800 O’Leary St., #104
Missoula, MT 59808
T: (732) 312-7400
elizabeth.k.ehret@gmail.com

Matthew Strugar
(pro hac vice)
Law Office of Matthew Strugar
3435 Wilshire Blvd., Suite 2910
Los Angeles, CA 90010
T: (323) 696-2299
matthew@matthewstrugar.com

Attorneys for Plaintiff

                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA

 RANDALL MENGES,
                            Plaintiff,

       v.                                Case No. 9:20-cv-178-DLC-KLD

 TIM FOX, Attorney General of the
 State of Montana; GARY SEDER,           PLAINTIFF’S REQUEST
 Bureau Chief of the Montana             FOR JUDICIAL NOTICE
 Crime Information Bureau; and
 SARA MALIKIE, Head of the Sexual
 and Violent Offenders Program
 for the Missoula County Sheriff’s
 Office, each in their official
 capacities,
                         Defendants.
       Case 9:20-cv-00178-DLC Document 9-4 Filed 12/29/20 Page 2 of 3




     Pursuant to Federal Rule of Evidence 201, this Court may “may
judicially notice a fact that is not subject to reasonable dispute because

it . . . can be accurately and readily determined from sources whose
accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2). A
court may take judicial notice of proceedings in other courts, including

state courts, if those proceedings have a direct relation to matters at
issue. Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (internal
quotation and citations omitted); Lee v. City of Los Angeles, 250 F.3d

668, 689-90 (9th Cir. 2001).
     Plaintiff Randall Menges respectfully requests that this Court
take judicial notice of the following exhibits:

     Exhibit A – The Case History report from Gem County, Idaho
courts in State of Idaho v. Randall Leroy Menges, Case No. CR-1994-
0000046. A true and correct copy is attached as Exhibit A.
     Exhibit B – The Gem County Sherriff’s Office Crime Report and
associated documents related to the investigation of Randall Menges
that resulted in his Crime Against Nature charges. These records were
filed with the Gem County, Idaho court in State of Idaho v. Randall
Leroy Menges, Case No. CR-1994-0000046, and obtained from the Gem
County court. A true and correct copy is attached as Exhibit B.


Date: December 29, 2020        Respectfully submitted,

                               /s/ Matthew Strugar


                                      1
Case 9:20-cv-00178-DLC Document 9-4 Filed 12/29/20 Page 3 of 3



                      Matthew Strugar
                      (pro hac vice)
                      Law Office of Matthew Strugar
                      3435 Wilshire Blvd., Suite 2910
                      Los Angeles, CA 90010
                      T: (323) 696-2299
                      matthew@matthewstrugar.com

                      Elizabeth K. Ehret
                      Attorney at Law
                      3800 O’Leary St., #104
                      Missoula, MT 59808
                      T: (732) 312-7400
                      elizabeth.k.ehret@gmail.com

                      Attorneys for Plaintiff




                              2
